UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-6088



RAYMOND FREDERICK GILLEY,

                                             Plaintiff - Appellant,

         versus


B. J. BARNES, Sheriff; B. WOODLIFT, Admin-
istrator, Prison Health Services; KENNETH
WATKINS, Lieutenant; WARRON MCLENDON, Ser-
geant; CHARLES SMITH, Captain,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-96-702-2)


Submitted:   April 29, 1998                  Decided:   May 18, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Frederick Gilley, Appellant Pro Se. Susan Moore Lewis,
COUNTY ATTORNEY'S OFFICE, Greensboro, North Carolina; Pamela Ann
Robertson, ELROD, LAWING & SHARPLESS, P.A., Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Gilley v. Barnes, No. CA-
96-702-2 (M.D.N.C. Jan. 9, 1998).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2